United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 6, 2018            Decided December 28, 2018

                         No. 17-7056

                    CLARENCE JACKSON,
                       APPELLANT

                              v.

  OFFICE OF THE MAYOR OF THE DISTRICT OF COLUMBIA
AND DISTRICT OF COLUMBIA COURT OF APPEALS ADMISSIONS
                     COMMITTEE,
                     APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:16-cv-02049)


    Sarah G. Boyce, appointed by the court, argued the cause
on behalf of the amicus curiae in support of the appellant.
Chad I. Golder, appointed by the court, was with her on brief.

    Clarence Jackson, pro se, was on brief for the appellant.

     Lucy E. Pittman, Assistant Attorney General, Office of the
Attorney General for the District of Columbia, argued the cause
for the appellees. Karl A. Racine, Attorney General, Loren L.
AliKhan, Solicitor General, and Caroline S. Van Zile, Deputy
Solicitor General, were with her on brief.
                               2
    Before: HENDERSON, GRIFFITH and WILKINS, Circuit
Judges.

    Opinion for the Court filed by Circuit Judge HENDERSON.

    KAREN LECRAFT HENDERSON, Circuit Judge:

     In 2010, the District of Columbia Court of Appeals
Committee on Admissions (“Committee”) denied Clarence
Jackson’s application to sit for the D.C. Bar Examination
(“Bar”). Since then, Jackson has challenged that decision and,
in turn, the handling of his challenge. His case reached the
federal district court in 2016. The district court dismissed his
complaint based on three alternative doctrines: the Rooker-
Feldman doctrine, the Younger abstention doctrine and the
doctrine of res judicata. Because none of the three doctrines
applies, we reverse.

                               I.

    Clarence Jackson sat unsuccessfully for the Bar four times.
In 2010, he applied to sit a fifth time. He failed to pay the
required fees or to provide proof of law school graduation and
the Committee denied his application.

    Five years later, Jackson sued the Committee in the D.C.
Superior Court (“State Complaint”). He alleged that the denial
of his application violated the Fourteenth Amendment to the
United States Constitution, constituted a breach of contract and
resulted in the intentional infliction of emotional distress. On
April 1, 2016, the Superior Court granted without explanation
the Committee’s motion to dismiss the State Complaint.

     On or around April 5, 2016, Jackson submitted a petition
to the D.C. Mayor’s Office in an apparent attempt to seek
review of the decision denying him a further opportunity to
                                 3
take the bar exam. The Mayor’s Office denied his petition on
the ground that he had already filed a lawsuit making the same
claim. Jackson then petitioned for review in the D.C. Court of
Appeals, but his petition was denied as untimely.

    On April 7, 2016, Jackson asked the Superior Court to
explain why it dismissed the State Complaint. The request
remained pending for more than one year.

     In the interim, Jackson filed the instant complaint
(“Federal Complaint”). This time Jackson sued both the
Committee and the Mayor’s Office (“Defendants”). He alleged
that the denial of his application and the rejection of his
challenge to that denial violated the Sixth, Thirteenth and
Fourteenth Amendments, 1 as well as the Americans with
                            0F




Disabilities Act of 1990, 42 U.S.C. § 12101 et seq. He also
reasserted his breach of contract and intentional infliction of
emotional distress claims and asserted a claim for negligent
infliction of emotional distress. In March 2017, the district
court granted the Defendants’ motion to dismiss the Federal
Complaint. The district court construed the Federal Complaint
as a suit against the District and characterized the claims
contained therein as “effectively the same as those advanced
[in the State Complaint].” It then identified three alternative
grounds in dismissing the Federal Complaint: the Rooker-
Feldman doctrine, the Younger abstention doctrine and the
doctrine of res judicata.

     In June 2017, the Committee asked the Superior Court to
resolve Jackson’s request that the court explain its decision to

    1
       Reading the pro se Federal Complaint “liberally,” Richardson
v. United States, 193 F.3d 545, 548 (D.C. Cir. 1999), we construe the
Fourteenth Amendment claim as a Fifth Amendment claim, see
English v. District of Columbia, 717 F.3d 968, 972 (D.C. Cir. 2013)
(noting that Fifth Amendment applies to D.C.).
                                4
dismiss the State Complaint. In July 2017, the Superior Court
stated that it had not ruled on the request over the previous
fifteen months because it believed its earlier decision was “a
final adjudication” and that “the matter was closed.” It clarified
that it had dismissed the State Complaint “for many reasons,”
including its “lack[] [of] subject-matter jurisdiction over this
action.” See Kennedy v. Educ. Testing Serv., Inc., 393 A.2d
523, 525 (D.C. 1978) (D.C. Court of Appeals has exclusive
jurisdiction over challenges to bar application denials).

     Jackson timely appealed the district court’s dismissal of
the Federal Complaint. We review each alternative ground of
the district court’s decision de novo. See Croley v. Joint Comm.
on Judicial Admin., 895 F.3d 22, 28 (D.C. Cir. 2018) (district
court’s application of Rooker-Feldman is reviewed de novo);
Havens v. Mabus, 759 F.3d 91, 97 (D.C. Cir. 2014) (district
court’s application of res judicata is reviewed de novo); Handy
v. Shaw, Bransford, Veilleux & Roth, 325 F.3d 346, 349 (D.C.
Cir. 2003) (whether district court applied proper abstention
standard is reviewed de novo).

                               II.

     The Defendants have all but abandoned their attempt to
defend the district court’s reliance on the Rooker-Feldman and
Younger abstention doctrines and for good reason. The Rooker-
Feldman doctrine prevents a federal district court from hearing
“cases brought by state-court losers complaining of injuries
caused by state-court judgments rendered before the district
court proceedings commenced and inviting district court
review and rejection of those judgments.” Exxon Mobil Corp.
v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Because
Jackson did not ask the district court to review and reject the
Superior Court’s dismissal of the State Complaint, Rooker-
Feldman does not apply. The Younger doctrine prevents a
                                5
federal court from interfering with certain categories of
ongoing state proceedings. Sprint Commc’ns, Inc. v. Jacobs,
571 U.S. 69, 72–73 (2013). We need not decide whether
Younger applied at the time of the district court’s decision;
because Jackson’s state court proceedings are not currently
ongoing, Younger does not apply. See Stanton v. D.C. Court of
Appeals, 127 F.3d 72, 74 (D.C. Cir. 1997).

     Nor does D.C.’s doctrine of res judicata apply. The full
faith and credit statute dictates that D.C. law governs this issue.
See 28 U.S.C. § 1738; Hurd v. District of Columbia, 864 F.3d
671, 679 (D.C. Cir. 2017) (holding that full faith and credit
statute, 28 U.S.C. § 1738, requires federal court to give D.C.
court’s decision same preclusive effect D.C. court does). D.C.
law establishes that, “[u]nder the doctrine of claim preclusion
or res judicata, when a valid final judgment has been entered
on the merits, the parties or those in privity with them are
barred, in a subsequent proceeding, from relitigating the same
claim or any claim that might have been raised in the first
proceeding.” Wash. Med. Ctr., Inc. v. Holle, 573 A.2d 1269,
1280–81 (D.C. 1990) (emphasis added). The Superior Court
dismissed the State Complaint for lack of subject matter
jurisdiction. Although the Superior Court noted alternative
bases for dismissal, including the Committee’s immunity from
suit, the running of the statute of limitations and the
complaint’s failure to state a claim, it had no authority to
consider them having determined it was without jurisdiction.
See In re D.M., 771 A.2d 360, 364 (D.C. 2001) (“Without
jurisdiction, the Court cannot proceed at all in any cause.
Jurisdiction is power to declare the law, and when it ceases to
exist, the only function remaining to the court is that of
announcing the fact and dismissing the cause.” (quoting Steel
Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998))). A
dismissal for lack of subject matter jurisdiction is not a
judgment “on the merits.” UMC Dev., LLC v. District of
                                6
Columbia, 120 A.3d 37, 48–49 (D.C. 2015) (“[A] court which
lacks subject matter jurisdiction may not issue a ruling on the
merits.”). Res judicata, then, also does not apply.

     The Defendants acknowledge that the State Complaint was
not dismissed “on the merits” but argue that res judicata
nevertheless applies. They claim that res judicata applies if a
party seeks to relitigate the same jurisdictional issue that led to
an earlier dismissal, notwithstanding a jurisdictional dismissal
is not rendered “on the merits.” The Defendants are incorrect.
Without exception, an earlier judgment must have been
rendered “on the merits” for res judicata to apply. Washington
Med. Ctr., 573 A.2d at 1280–81.

      A dismissal for lack of jurisdiction does “preclude
relitigation of the precise issue of jurisdiction that led to the
initial dismissal.” GAF Corp v. United States, 818 F.2d 901,
912 (D.C. Cir. 1987). But that result arises from the application
of the doctrine of collateral estoppel, or issue preclusion. See
Nat’l Ass’n of Home Builders v. EPA, 786 F.3d 34, 41 (D.C.
Cir. 2015). Collateral estoppel prevents a party from
relitigating an issue that has already been decided, whether
there has been a judgment “on the merits” or not. GSS Grp. Ltd.
v. Nat’l Port Auth. of Liberia, 822 F.3d 598, 608 (D.C. Cir.
2016) (issue preclusion applies if “a later argument ‘is related
to the subject-matter and relevant to the issues that were
litigated and adjudicated previously, so that it could have been
raised’” (quoting Hall v. Clinton, 285 F.3d 74, 80 (D.C. Cir.
2002))). But even collateral estoppel would not apply here
because the Federal Complaint does not require the district
court to relitigate the same jurisdictional issue that led to the
dismissal of the State Complaint. The Superior Court dismissed
the State Complaint because it—a state court—lacked
jurisdiction of the State Complaint. The Federal Complaint
requires the district court to decide whether a federal court has
                                7
jurisdiction of the Federal Complaint. These are different
issues and therefore collateral estoppel—as an alternative basis
for dismissal—cannot save the district court’s judgment.

     For the foregoing reasons, the judgment of the district
court is reversed. The case is remanded for further proceedings
consistent with this opinion. The district court is free to
consider, inter alia, the alternative bases for dismissal set forth
in the Defendants’ motion to dismiss. See District Court
Docket, ECF No. 17, at 1 (defendants’ unaddressed grounds
include their legal incapacity; Committee’s immunity from
suit; statute of limitations bar; Jackson’s failure to comply with
D.C. Code § 12-309; and Jackson’s failure to state plausible
claim for relief).

                                                      So ordered.